Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1, 12, 18, and 22 are objected to because of the following informalities:  
In line 6 of claim 1, Examiner suggests changing the phrase “a watercrafts’ wake” to “a wake of the watercraft”, or something similar, because possessive nouns should not be recited in the claims.
In line 6 of claim 12, Examiner suggests changing the phrase “a watercraft’s wake” to “a wake of the watercraft”, or something similar, because possessive nouns should not be recited in the claims.
In line 1 of claim 18, Examiner suggests changing the phrase “a watercraft’s wake” to “a wake of the watercraft”, or something similar, because possessive nouns should not be recited in the claims.
	Regarding claim 22, “including and angled support” should be changed to “including an angled support”, or something similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the wing extends from and away from the top surface” as recited in lines 1 - 2 of claim 15 is confusing.  Examiner has interpreted the aforementioned as “the wing extends away from the top surface”, as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNaughton (US 10,183,726).
Regarding claim 1, McNaughton discloses a watercraft (50) comprising: a hull (40) with a first side, a system for altering a wake of a watercraft projecting out from the first side, the system including an elongate base (100) having a width, a top surface, a bottom surface, a first end, a second end and a length extending between the first end and the second end, a wing (blade 300) coupled to the top surface, and a pair of suction cups (105) attached to the bottom surface and detachably coupling the base to the first side, wherein the wing is configured for rotation about an axis of rotation that is approximately perpendicular to the length of the base (the axis of rotation of hinge 380 is approximately perpendicular to the length of the base 100; Fig. 30) (Figs. 2, 4, 6 - 18, and 30; col. 5, lines 11 - 42; col. 14, lines 7 - 19).
Regarding claim 3, McNaughton further discloses the wing (300) has a width that is greater than the width of the base (100) (Figs. 7 and 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McNaughton in view of Pigeon (US 9,540,074). McNaughton discloses all of the claim limitations except the base is flexible. Pigeon teaches a flexible base (fiberglass) (col. 4, lines 29 - 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the base as disclosed above with the flexible material as taught by Pigeon to provide a wave forming apparatus made of a lightweight material that is suitable for withstanding water pressures incurred during operation of the lateral displacement system.
Allowable Subject Matter
Claims 12 - 14 and 18 - 22 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that McNaughton alone, and in combination with Simonds, fails to teach a wing configured for rotation that is approximately perpendicular to the length of a base.  Examiner replies that Fig. 30 of McNaughton teaches the axis of rotation of hinge (380) is approximately perpendicular to the length of the base (100) (see Fig. 31 also; col. 14, lines 7 - 19).

Applicant’s arguments, see amendment, filed 19 July 2022, with respect to the prior art rejections of claims 4 and 12 - 15 have been fully considered and are persuasive.  The prior art rejection of claims 4 and 12 - 15 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/3/2022